Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated January 22, 2020. Claims 1- 14 of the application are pending and have been examined.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 2019-011400 filed in Japan on January 25, 2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of the information disclosure statements filed on January 22, 2020 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

4	The drawings submitted on January 22, 2020 are accepted.

Specification Errors – Websites and web links

5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

5.1	The specification uses the term “physical elements” on Page 2, Para 004; Page 3, Para 0006; Page 4, Para 0011; Page 5, Para 0013 and Para 0015; Page 6, Para 0022; Page 8, Para 0028 and Para 0030; Page 8, Para 0032; Page 9, Para 0033; Page 10, Para 0042; Page 15, Para 0063.  All these should be changed to “physical variables”.  The applicant is required to amend the specification accordingly and any other paragraph where “physical elements” is used.

Claim Objections

6.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

7.	Claims 1, 5, 7 and 11 are objected to because of the following informalities:  
In Claim 1, Lines 4-5, “observed values of a plurality of physical elements” should be “observed values of a plurality of physical variables”.
In Claim 5, Lines 4-5, “the objective variable represents any one of physical elements” should be “the objective variable represents any one of physical variables”.
In Claim 7, Lines 5-6, “observed values of a plurality of physical elements” should be “observed values of a plurality of physical variables”.
In Claim 11, Line 4, “observed values of a plurality of physical elements” should be “observed values of a plurality of physical variables”.

Appropriate corrections are required.


Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more. 

8.1	Claim 1 is directed to:
A non-transitory computer-readable recording medium having stored therein an analysis program causing a computer to execute processing comprising:
generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object;
dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function; and
generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions.

Step 1 analysis
A non-transitory computer-readable recording medium having stored therein an analysis program causing a computer to execute processing comprising:
generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object;
dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function; and
generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions.

Therefore, it belongs to the category of “Manufacture” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 

In claim 1, the process of “generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “computer-readable recording medium”. That is, other than reciting “computer-readable recording medium”, nothing in the claim preclude the “generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object” step from practically being performed using mathematical concepts. For example, but for the “computer-readable recording medium” language, the claim encompasses the user performing “generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object” using mathematical concepts. 
In claim 1, the process of “dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “computer-readable recording medium”. That is, other than reciting “computer-readable recording medium”, nothing in the claim preclude the “dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function” step from practically being performed using mathematical concepts. For example, but for the “computer-readable recording medium” language, the claim encompasses the user performing “dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function” using mathematical concepts. 
In claim 1, the process of “generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for “computer-readable recording medium”. That is, other than reciting “computer-readable recording medium”, nothing in the claim preclude the “generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions” step from practically being performed using mathematical concepts. For example, but for the “computer-readable recording medium” language, the claim encompasses the user performing “generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions” using mathematical concepts. 

Accordingly, the claim recites an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “computer-readable recording medium”. These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “computer-readable recording medium” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)). Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

8.2	Dependent claims 2-13, recite the abstract ideas of:
(claim 2) calculating a gradient of the regression function; and
dividing the explanatory variable space into the plurality of regions based on the calculated gradient (the claim encompasses a person performing “calculating a gradient of the regression function; and
dividing the explanatory variable space into the plurality of regions based on the calculated gradient” using mathematical concepts); 
 (claim 3) calculating a gradient of the regression function at each of a plurality of points in the explanatory variable space; and
dividing the explanatory variable space into the plurality of regions based on a result in which a component corresponding to each of the explanatory variables of the calculated gradients is compared with a threshold, and
the contribution information is information indicating whether or not the component corresponding to each of the explanatory variables of the gradients is larger than the threshold for each of the plurality of regions (the claim encompasses a person performing “calculating a gradient of the regression function at each of a plurality of points in the explanatory variable space; and
dividing the explanatory variable space into the plurality of regions based on a result in which a component corresponding to each of the explanatory variables of the calculated gradients is compared with a threshold, and
the contribution information is information indicating whether or not the component corresponding to each of the explanatory variables of the gradients is larger than the threshold for each of the plurality of regions” using mathematical concepts);
(claim 4) calculating a gradient of the regression function at each of a plurality of points in the explanatory variable space;, and
dividing the explanatory variable space into the plurality of regions based on a result in which components corresponding to the explanatory variables of the calculated gradients are compared with each other, and
the contribution information is information indicating a magnitude relation among the components corresponding to the explanatory variables of the gradients for each of the plurality of regions (the claim encompasses a person performing “calculating a gradient of the regression function at each of a plurality of points in the explanatory variable space;, and
dividing the explanatory variable space into the plurality of regions based on a result in which components corresponding to the explanatory variables of the calculated gradients are compared with each other, and
the contribution information is information indicating a magnitude relation among the components corresponding to the explanatory variables of the gradients for each of the plurality of regions” using mathematical concepts);

(claim 5) the moving object is an electric vehicle, and
each of the plurality of explanatory variables and the objective variable represents any one of physical elements including a speed of the electric vehicle, a travel distance of the electric vehicle, a voltage of a battery, an output current of the battery, a state of charge of the battery, a wind speed, a wind direction, and a gradient of a road surface (the claim encompasses a person mentally describing “the moving object” and  “the plurality of explanatory variables and the objective variable” using mental steps);
 (claim 6) the regression function is once differentiable, and
a derivative of the regression function after differentiation is continuous (the claim encompasses a person mentally describing “the regression function is once differentiable” and “a derivative of the regression function after differentiation is continuous” using mental steps).

These claims deal with ineligible abstract ideas (mathematical concepts and mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

8.3	Claim 7 is directed to:
An information processing apparatus comprising: 
a memory; and
a computer coupled to the memory and configured to:
generate a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object;
divide an explanatory variable space containing the plurality of explanatory variables into a plurality of regions using the regression function; and
generate contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions.

Step 1 analysis
Claim 1 is directed to An information processing apparatus comprising: 
a memory; and
a computer coupled to the memory and configured to:
generate a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object;
divide an explanatory variable space containing the plurality of explanatory variables into a plurality of regions using the regression function; and
generate contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions.

Therefore, it belongs to the category of “Machine” and is one of the categories identified as patent eligible under 35 USC 101.

The claim lists all the steps that the “computer-readable recording medium” of claim 1 performs. It is rejected under 35 USC 101 as performing the same abstract ideas as the medium claim 1.

8.4	Dependent claims 8-10, recite the abstract ideas of all limitations of claims 2-4. 

These claims deal with ineligible abstract ideas (mathematical steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

8.5	Claim 11 is directed to:
An analysis method comprising:
generating, by a computer, a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object;
dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function; and
generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions.

Step 1 analysis
Claim 1 is directed to An analysis method comprising:
generating, by a computer, a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object;
dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function; and
generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions.

Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

The claim lists all the steps that the “computer-readable recording medium” of claim 1 performs. It is rejected under 35 USC 101 as performing the same abstract ideas as the medium claim 1.

8.6	Dependent claims 12-14, recite the abstract ideas of all limitations of claims 2-4. 

These claims deal with ineligible abstract ideas (mathematical steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103 - AIA 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 1, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, Q. et al. (Chinese Patent CN 106934514 A), in view of Jacques, Ain. (French Patent FR 2905024 A1) and further in view of Masatoshi et al. (Japanese Patent JP 2016164730 A) and Natarajan, Ramesh (U.S. Patent Application Publication 2011/0046924 A1).

11.1	Yan, Q. et al. teaches a regression model generating method and device. Specifically, as per claim 1, Yan, Q. et al. teaches a non-transitory computer-readable recording medium having stored therein an analysis program causing a computer to execute processing (Abstract, L1-2: A regression model generating method and device, a prediction method and device for index; Page 13, Para 3, L2-4: the computer device 700 can be used as a regression model for predicting index generating device 500 one implementation, computer device 700 includes a processor 702, a memory 704; Para 4, L18-23: software module may be located in random access memory, flash memory, read only memory, programmable read-only memory or an electrically erasable programmable memory, register mature storage medium. the storage medium is located in the memory 704, the processor 702 reads the information stored in the memory 704 in combination with the hardware to complete the steps of the method) comprising:
generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements (Abstract, L1-2: A regression model generating method and device, a prediction method and device for index; Page 7, Para 4, L9-15: each one sample is further divided into two parts, one part is the independent variable, a value to be fitting system features to be fitting system, the available from the variable X, wherein X may be a value of one or more system features; the other part is the dependent variable. comprises a value index to be fitting to fitting system to be fitting service, available Y represents the dependent variable, wherein Y can be one or more index values, in the subsequent step of Y is a value of an index as an example for explanation);
dividing an explanatory variable space containing the plurality of explanatory variables into a plurality of regions by using the regression function (Page 9, Para 7, L1-6: assuming that the feature space is divided into M sub space R1, R2,..., RM, each sub space Rm in variable from the variable (value of the network) as a regression tree model of input, it will output one fixing target value, then regression tree model can be expressed as:
where I is the indicator function, when I=1 Xop belongs to Rm, otherwise I=0. Xop is one independent variable in the feature space; Para 8, L1 o Page 10, Para 1, L2: the feature space is divided, need to determine segmentation variable and cutting point. two sub space when a certain value s selected system feature set in the j-th system characteristic as splitting variables and of dividing the feature space R as the cutting point; Page 10, Para 1, L3-6: select the variable j and cutting point s the feature space into two sub spaces, then selecting new optimal segmentation variable and a cutting point dividing each sub space is divided into smaller sub space, dividing process repeatedly until satisfying the stop condition (such as SE is less than a threshold), so as to generate a regression tree). 

Yan, Q. et al. does not expressly teach generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object. Jacques, Ain. teaches generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object (Abstract, L3-5: the variables are obtained either directly or by calculation from parameters e.g. state of mobile or by extraction from the database according to the position of a mobile e.g. vehicle; Page 1, Para 2, L1-5: calculation, recording and transfer of statistical distributions relating to parameters related to moving a mobile. This device makes it possible to calculate and record over a chosen period, statistical distributions relating to speed, acceleration, braking, driving time as a function of several other variables such as the type of road, the day and the hour. We call mobile any type of vehicle and people on the move). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan, Q. et al. with the teachings of Jacques, Ain. that included generating a regression function including a plurality of explanatory variables and an objective variable based on regression analysis using observed values of a plurality of physical elements each related to motion of a moving object, because that would allow calculation, recording and transfer of statistical distributions relating to parameters related to moving a mobile. This device would make it possible to calculate and record over a chosen period, statistical distributions relating to speed, acceleration, braking, driving time as a function of several other variables such as the type of road, the day and the hour. We call mobile any type of vehicle and people on the move (Page 1, Para 2, L1-5); and to continuously record a set of raw parameters related to the movement of a vehicle that allow to analyze the last minutes preceding an accident (Para 3, L1-3) 
Yan, Q. et al. and Jacques, Ain. do not expressly teach generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable. Masatoshi et al. teaches generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable (Page 1, Para 3, L1 to Page 2, Para 1, L2: The prediction processing unit 33 acquires past case data similar to the current system state from the input / output vector database 32. Then, the prediction processing unit 33 constructs a local model based on the past case data, and performs prediction using the local model. The local model refers to a model created based on specific limited data among past case data, for example, past case data similar to the current system state; Para 2, L2-5: The input vector updating unit 31 includes a region dividing unit 40, a maximum temperature calculating unit 41 for each region, a data storage unit 42, a large-scale database 43, a time delay variable generating unit 44, a stepwise method processing unit 45; Para 4, L1-5: The stepwise method processing unit 45 assumes a regression model that predicts the prediction target from the variables that are the operation factors in the variables generated by the time delay variable generation unit 44, and the error between the predicted value of the model and the actually measured value is Select the combination of explanatory variables that will be the smallest; Para 6, L1 to Page 3, Para 1, L3: when using the stepwise method, the stepwise method processing unit 45 acquires the threshold value of the contribution rate in the stepwise method from the parameter setting unit 25 and selects a variable equal to or greater than the contribution rate. The contribution rate is also called the F value, t value, or variance ratio.For example, in a regression model, it is a measure of how much the residual sum of squares of the model's calculated value and the measured value decreases, and each variable is an objective variable. It is a numerical value indicating the degree of contribution to (predicted value). The contribution rate is calculated for each variable, for example, from the residual sum of squares by the model when each variable is added to the model and the residual sum of squares by the model when not adding each variable. A variable with a higher contribution rate means that it contributes to the accuracy of the objective variable (predicted value) at a higher rate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan, Q. et al. and Jacques, Ain. with the teachings of Masatoshi et al. that included generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable, because that would allow the stepwise processing unit 45 to select a combination of explanatory variables that would minimize the error between the predicted value of the model and the actually measured value (Page 3, Para 3, L5-8). 
Yan, Q. et al., Jacques, Ain. and Masatoshi et al. do not expressly teach. generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions Natarajan, Ramesh. teaches generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions (Abstract, L3-5: The computing system represents separate regression functions for the mean and the dispersion as stagewise expansion forms; Page 2, Para 0003, L15-17: Regression models are used to predict one variable, termed the response, from one or more other variables termed the covariates; Abstract, L5-6: the stagewise expansion forms include undetermined scalar coefficients and undetermined basis functions; Page 7, Para 0099, L1-4: the computing system 1600 chooses the basis functions that maximally correlate with a corresponding steepest-descent gradient direction (i.e., a gradient method in which a choice of a direction is where a function f decreases most quickly; Page 8, Para 0099, L2-11: the basis functions {R(x, .beta..sub.k+1), S(z, .gamma..sub.k+1)} in the formula (56) are therefore chosen so as to be maximally correlated with a corresponding steepest-descent gradient direction of the loss function (30) evaluated at the previous stage in the expansion (56). In MART methodology, as described in Friedman, these basis functions are regression trees (i.e., function approximations in which a response is predicted over individual domains obtained by partitioning a space of covariate features) of fixed depth, computed using least-squares splitting criterion (57) and (58) (the least-squares splitting criterion is used to subdivide a given domain in a regression tree into two regions in a recursive manner, if in doing so, a mean-square deviation of a response in the domain is reduced)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan, Q. et al., Jacques, Ain. and Masatoshi et al. with the teachings of Natarajan, Ramesh. that included generating contribution information on a contribution of each of the plurality of explanatory variables to the objective variable for each of the plurality of regions, because that would allow a mean-square deviation of a computed response to be reduced (Page 8, Para 0099, L11). 

11.2	As per Claims 7 and 11, these are rejected based on the same reasoning as Claim 1, supra.  Claims 7 and 11 are system and method claims, reciting the same limitations as Claim 1, as taught throughout by Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh.

12.	Claims 2, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, Q. et al. (Chinese Patent CN 106934514 A), in view of Jacques, Ain. (French Patent FR 2905024 A1), Masatoshi et al. (Japanese Patent JP 2016164730 A) and Natarajan, Ramesh (U.S. Patent Application Publication 2011/0046924 A1), and further in view of ElBsat et al. (U.S. Patent Application Publication 2015/0178633 A1).

12.1	Asper claim 2, Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. teach the medium of claim 1. Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. do not expressly teach calculating a gradient of the regression function. ElBsat et al. teaches calculating a gradient of the regression function (Abstract, L1-5: determining the uncertainty in parameters of a building energy use model are provided. the method includes receiving an energy use model for a building site. The energy use model includes one or more predictor variables and one or more model parameter; The method further includes calculating a gradient of an output of the energy use model with respect to the model parameters,). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. with the teachings of ElBsat et al. that included calculating a gradient of the regression function, because that would allow determining a covariance matrix using the calculated gradient, and using the covariance matrix to identify an uncertainty of the model parameters. The uncertainty of the model parameters may correspond to entries in the covariance matrix (Abstract, L5-8). 
Natarajan, Ramesh. teaches dividing the explanatory variable space into the plurality of regions based on the calculated gradient (Page 8, Para 0099, L2-11: the basis functions {R(x, .beta..sub.k+1), S(z, .gamma..sub.k+1)} in the formula (56) are therefore chosen so as to be maximally correlated with a corresponding steepest-descent gradient direction of the loss function (30) evaluated at the previous stage in the expansion (56). In MART methodology, as described in Friedman, these basis functions are regression trees (i.e., function approximations in which a response is predicted over individual domains obtained by partitioning a space of covariate features) of fixed depth, computed using least-squares splitting criterion (57) and (58) (the least-squares splitting criterion is used to subdivide a given domain in a regression tree into two regions in a recursive manner, if in doing so, a mean-square deviation of a response in the domain is reduced)).

12.2	As per Claims 8 and 12, these are rejected based on the same reasoning as Claim 2, supra.  Claims 8 and 12 are system and method claims, reciting the same limitations as Claim 2, as taught throughout by Yan, Q. et al., Jacques, Ain., Masatoshi et al., Natarajan, Ramesh.
and ElBsat et al.

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, Q. et al. (Chinese Patent CN 106934514 A), in view of Jacques, Ain. (French Patent FR 2905024 A1), Masatoshi et al. (Japanese Patent JP 2016164730 A) and Natarajan, Ramesh (U.S. Patent Application Publication 2011/0046924 A1), and further in view of Hametner et al. (U.S. Patent Application Publication 2015/0362559 A1) and Japanese Inventor 3 et al. (Japanese Patent JP 3622744 B2).

13.1	Asper claim 5, Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. teach the medium of claim 1. Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. do not expressly teach. the moving object is an electric vehicle Hametner et al. teaches the moving object is an electric vehicle (Page 1, Para 0002, L1-4: In well-known battery management systems, for example, the battery of an electric or hybrid vehicle, the state of charge (SoC) of the battery or a battery cell is determined as a function of the variables measured in the vehicle, for example, of the charging or discharging current or of the battery voltage and temperature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. with the teachings of Hametner et al. that included the moving object being an electric vehicle, because that would allow a control SoC observer to use a nonlinear battery model to model the nonlinear battery behavior of the battery voltage as a function of the charging and discharging current. On the basis of this model and the battery voltage measured in the vehicle, the SoC-observer then would estimate the actual state of charge of the battery (Page 1, Para 0002, L5-9). 
Jacques, Ain. teaches each of the plurality of explanatory variables and the objective variable represents any one of physical elements (Abstract, L3-5: the variables are obtained either directly or by calculation from parameters e.g. state of mobile or by extraction from the database according to the position of a mobile e.g. vehicle; Page 1, Para 2, L1-5: calculation, recording and transfer of statistical distributions relating to parameters related to moving a mobile. This device makes it possible to calculate and record over a chosen period, statistical distributions relating to speed, acceleration, braking, driving time as a function of several other variables such as the type of road, the day and the hour. We call mobile any type of vehicle and people on the move).
Yan, Q. et al., Jacques, Ain., Masatoshi et al., Natarajan, Ramesh. and Hametner et al. do not expressly teach a speed of the electric vehicle; and a gradient of a road surface. Japanese Inventor 3 et al. teaches a speed of the electric vehicle (Page 1, Para 3, L2-3: the sampled vehicle speed is an explanatory variable ; and a gradient of a road surface (Page 7, Para 5, L4-6: Using the distance D, the preceding vehicle acceleration / deceleration G2, the road gradient α, the road curvature K, and the inter-vehicle distance deviation ΔD; L9-11: Update with the multiple regression coefficient (preference data) obtained by multiple regression analysis using D, ΔD, G2, α, K.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan, Q. et al., Jacques, Ain., Masatoshi et al., Natarajan, Ramesh. and Hametner et al. with the teachings of Japanese Inventor 3 et al. that included a speed of the electric vehicle; and a gradient of a road surface, because that would allow the driver's preference to be learned by a single regression analysis with the inter-vehicle distance as an objective variable (Page 1, Para 3, L3-4). 
Hametner et al. teaches a voltage of a battery, an output current of the battery, a state of charge of the battery (Page 1, Para 0002, L1-4: In well-known battery management systems, for example, the battery of an electric or hybrid vehicle, the state of charge (SoC) of the battery or a battery cell is determined as a function of the variables measured in the vehicle, for example, of the charging or discharging current or of the battery voltage and temperature).

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, Q. et al. (Chinese Patent CN 106934514 A), in view of Jacques, Ain. (French Patent FR 2905024 A1), Masatoshi et al. (Japanese Patent JP 2016164730 A) and Natarajan, Ramesh (U.S. Patent Application Publication 2011/0046924 A1), and further in view of Feng et al. (Chinese Patent CN 105021617 A).

14.1	Asper claim 6, Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh.  teach the medium of claim 1. Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. do not expressly teach the regression function is once differentiable, and a derivative of the regression function after differentiation is continuous. Feng et al. teaches the regression function is once differentiable (Page 1, Para 2, L3-4: in rice research, chlorophyll content meter type measurement is a very important index; Page 2, Para 3, L1-4: chlorophyll content measuring chlorophyll content as dependent variable, stepwise regression analysis, obtaining the prediction model of the chlorophyll and verification; Para 5, L3-6: to obtain the data, the workstation computer 3 to process the spectral data, extracting the spectrum index, for modeling the chlorophyll and spectrum index to obtain the prediction model of the chlorophyll; Page 4, Para 1, L6-9: calculating the spectrum index in step 042 under each wavelength image, specifically a total reflectance, average reflectance, first derivative, and a second-order derivative spectrum characteristic parameter based on spectral position and area), and a derivative of the regression function after differentiation is continuous (Page 4, Para 1, L6-9: calculating the spectrum index in step 042 under each wavelength image, specifically a total reflectance, average reflectance, first derivative, and a second-order derivative spectrum characteristic parameter based on spectral position and area; L14: it is mainly calculated from reflectivity curve characteristic, 044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan, Q. et al., Jacques, Ain., Masatoshi et al. and Natarajan, Ramesh. with the teachings of Feng et al. that included the regression function being once differentiable, and a derivative of the regression function after differentiation being continuous, because that would allow to collect new sample spectrum index according to the chlorophyll prediction model of step 044 for calculating the chlorophyll content of the new sample (Page 4, Para 1, L22-24). 

Allowable Subject Matter

15.	Claims 3-4, 9-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim rejections under 35 USC 101 are overcome.

Claims 3, 9 and 13 are allowable since none of the prior art identified teach or suggest, “dividing the explanatory variable space into the plurality of regions based on a result in which a component corresponding to each of the explanatory variables of the calculated gradients is compared with a threshold, and
the contribution information is information indicating whether or not the component corresponding to each of the explanatory variables of the gradients is larger than the threshold for each of the plurality of regions”

Claims 4, 10 and 14 are allowable since none of the prior art identified teach or suggest, “dividing the explanatory variable space into the plurality of regions based on a result in which components corresponding to the explanatory variables of the calculated gradients are compared with each other, and
the contribution information is information indicating a magnitude relation among the components corresponding to the explanatory variables of the gradients for each of the plurality of regions”.

Examiner Recommendation for overcoming 101 Rejections

16.	While the claims as written do not provide practical application, the Examiner believes that the claims can be rewritten to bring forth the practical application and show that the amended claims constitute patent eligible subject matter. The Examiner recommends to the attorney that he call the Examiner and set up an interview, so the Examiner and the attorney can work together to rewrite the claims in a manner that the claims provide practical application.  The 101 rejections can then be overcome.

Additional art considered

17.	The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generating contribution information of each of the explanatory variables to the objective variable in a regression function.
1.	Japanese Inventor 2 et al., “Surgical systems with user adaptable techniques based on Tissue types”, Japanese Patent JP 2018519914 A, July 2018.


Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 4, 2022